The Court took time for advisement, after which their opinion was delivered by
Parsons, C. J.
We have taken a little time to consider thi« motion, and shall now give you our opinion.
The present term of this Court began on the second Tuesday of March last, and was continued into April *on [ * 198 ] adjournments de die in diem, when it was further adío the third Monday of the present July
*150The statute of 1785, c. 69., gives this Court jurisdiction of all questions of divorce and alimony, which before belonged to the governor and council. By the seventh section the cause must be heard and tried in the county where the parties live. But the eighth section enacts that no cause of divorce or alimony shall be brought before this Court, unless the libellant shall file the libel in the clerk’s office, and shall cause the adverse party, if in the state, to be served with an attested copy of the same, and with a summons to appear at the Court, fourteen .days at least before the sitting of the Court where the cause is to be tried. But if the adverse party be not in the state, then he or she may be summoned in such manner as the Court shall direct. On this section the question arises.
The libellant insists that as the adverse party was served with a summons fourteen days before the day to which the Court was last adjourned, the libel ought to be sustained; while the adverse party contends that by the phrase “ before the sitting of the Court,” must be intended before the first day of the term, and not any day in the term, to which the Court may be adjourned.
And it is our opinion that in every prosecution for a divorce, or. alimony, when the adverse party is in the state, the summons to answer must be served fourteen days at least before the first day of the term of the Court, and not before any other particular day in the same term, whether the Court be continued by adjournments from day to day, or for a longer time. The language of this eighth section, “ before the sitting of the Court,” is here, and in other places of our statute-book, equivalent to the words “ before the first day of the term,” and is not extended to the opening of the Court on any subsequent day in the term, to which it might stand adjourned.
[* 199 ] * This libel therefore cannot be sustained ; and the libellant, if he will pursue his complaint, must file his libel in the office, and cause the summons to be served fourteen days at least before the next term.

Libel dismissed.